Citation Nr: 0504982	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches, seizures, 
dizziness, blackouts, and blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from July 1985 to 
July 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania which determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for the 
residuals of a head injury.

The veteran testified before a decision review officer at the 
RO in August 2003.  A transcript of that hearing has been 
associated with the record.


FINDINGS OF FACT

1.  The Board denied the veteran's claims of entitlement to 
service connection for headaches and a disability manifested 
by blackout spells in March 1993; the veteran did not appeal 
that decision.   

2.  The evidence received since the March 1993 Board decision 
includes evidence which is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The May 1993 Board decision that denied the petition to 
reopen a claim for service connection for a back disorder is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100 (2004).
2.  New and material evidence has not been presented to 
reopen the claim of service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board concludes that information and discussions as 
contained in the November 2002 rating decision, the May 2003 
statement of the case, the October 2004 supplemental 
statement of the case (SSOC), and in letters sent to the 
veteran in October 2002 and December 2003 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
the evidence of record was insufficient to award the benefits 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  
Factual Background

Service connection for headaches and seizure disorder was 
denied by the RO in August 1988.  The veteran expressed his 
disagreement with that decision and pursued his appeal to the 
Board.  In March 1993 the Board denied service connection for 
a disability manifested by seizures and blackout spells, as 
well as for headaches.  The veteran did not appeal that 
decision.

The evidence of record at the time of the Board's March 1993 
decision included incomplete service medical records 
consisting of medical board proceedings.  Those records 
indicate that the veteran was evaluated in February 1987 for 
episodes of loss of consciousness and headaches.  The 
February 1987 report points out that the veteran had been 
previously evaluated and a September 1986 medical board had 
recommended six months of limited duty due to episodes of 
loss of consciousness.  

At the time of the February 1987 medical board evaluation, 
the veteran reported that prior to service, he experienced 
headaches of a throbbing quality, usually right-sided but 
sometimes bitemporally.  He reported that at the age of 14 he 
had experienced episodes of loss of consciousness, sometimes 
associated with headaches.  He reported that most episodes 
were preceded by dizziness, blurred vision, and 
lightheadedness.  The examiner noted that such information 
was not provided at the time of enlistment.  The veteran 
indicated that since entering the Marines, he had experienced 
such episodes, with four to five in the previous year.  He 
reported that in June 1986, following a verbal altercation 
with another service member, he pursued the individual in a 
directed fashion and allegedly attempted to hit him.  The 
examiner concluded that such was a directed effort and did 
not represent any seizure activity.  He also noted that since 
the initiation of limited duty, the veteran had presented 
several times with complaints of headaches lasting from three 
to four days.  

The medical board report also that an EEG in August 1986 was 
reportedly normal.  A sleep deprived EEG was borderline due 
to a bifrontal spike and slow wave episode.  Although the 
veteran was offered a trial of medication for what was 
believed to be a vascular headache pattern and possibly 
basilar migraine, he declined all daily medications.  
Thereafter, the veteran was seen at Bethesda Naval Hospital 
in December 1986 for an additional opinion.  The impression 
was vascular headaches with some psychogenic element.  A 
February 1987 CT scan of the veteran's head was normal.  The 
final diagnosis by the medical board examiner was combined 
headache syndrome, with probable basilar migraine.  It was 
concluded that the veteran's symptoms existed prior to 
service and had not been aggravated during service.  The 
board concluded that the veteran did not meet the minimum 
standards for enlistment or induction and that he was unfit 
for further military service by reason of  physical 
disability.  The Board further found that the disability was 
neither incurred or aggravated by the veteran's period of 
active military service and recommended that he be discharged 
from the Marine Corps.  

In his March 1987 rebuttal, the veteran argued that his 
problem was a result of stress and his work conditions.  He 
requested a change of military occupational specialty.  

A VA examination was conducted in November 1987.  The veteran 
complained of headaches and blackouts.  He reported that he 
had been involved in an altercation with a fellow Marine and 
had sustained a head injury which required suturing.  He 
indicated that he had subsequently suffered from dizziness, 
lightheadedness and vertigo.  He also indicated that in 
August 1987 he had lost consciousness and wrecked his car.  A 
well-healed scar on the left temporal region was noted.  The 
impression was post traumatic headaches and probable seizure 
disorder.  The report of a VA EEG performed in December 1987 
indicates that the results were normal.  

In an August 1989 statement, the veteran claimed that he had 
sustained a blow to the head during his time in the Marine 
Corps.  He indicated that he continued to suffer from 
blackouts.  

In his January 1991 substantive appeal, the veteran stated 
that he had experienced blackouts in his teens because he had 
participated in boxing.  He indicated that he had not 
experienced problems again until he was in the Marines and 
had been struck in the head.

The veteran appeared before a hearing officer in February 
1991.  He testified that he had suffered a head injury while 
working at the Camp LeJeune brig, when a confinee struck him 
on the left side of his head with a pipe.  He indicated that 
the injury had required six stitches on his temple.  He 
argued that he had blurry vision in his left eye as a result 
of the injury.  With regard to whether he had blackouts and 
headaches prior to service, the veteran testified that he 
participated in amateur boxing but that he had not suffered 
from such symptoms.  He indicated that there were times that 
he was knocked out in the boxing ring, but that from the age 
of 15 he had no problems with blacking out.  He maintained 
that all of his problems started when he was injured in 
service.  

In August 1991 the RO requested records from Bethesda Naval 
Hospital.  There is no indication that a response was 
received.

The veteran submitted to a VA examination in May 1992.  The 
examiner indicated that the veteran was very vague in 
describing his headaches, and noted that the service records 
indicated headaches prior to service.  The veteran reported a 
mild head injury in 1986, which had left him with a barely 
visible scar in the left temporal area.  The examiner also 
noted that the veteran had participated in boxing at one 
time.  He indicated that the veteran had attacks of syncope 
and had experienced such symptoms while in the Marines.  The 
examiner stated that the veteran's history did not appear to 
describe a real seizure.  The neurological diagnoses were 
tension headaches and vasovagal syncope, cause unknown.  The 
examiner indicated his belief that there was a strong 
psychological overlay in the veteran's clinical picture.  A 
subsequent head CT scan was within normal limits.  An EEG 
revealed background irregular alpha, which was noted to be a 
nonspecific abnormality.

In a March 1993 decision, the Board denied service connection 
for headaches and a disability manifested by blackout spells 
and seizures.  The Board determined that the veteran's 
blackout spells and headaches clearly and unmistakably 
existed prior to service, rebutting the presumption of 
soundness.  The Board further decided that the claimed 
disabilities were not aggravated by service.  

The veteran submitted his request to reopen his claim in 
September 2002.  He reiterated that he had been struck on the 
head with a pipe while in service, and noted that the injury 
had required eight stitches.  He stated that he had 
experienced blackouts, dizziness, headaches and blurriness in 
his left eye since the injury.  He indicated that he had been 
out of work since 1991 and that he had no money to pay for 
treatment.

The veteran testified before a decision review officer at the 
RO in August 2003.  He stated that he had served as a 
corrections officer, and that he had been struck by a blunt 
object on the left side of his head.  He indicated that he 
was unsure whether he was hit by another Marine or a 
prisoner.  He noted that he had been unable to secure copies 
of his service medical records.  He stated that he had not 
been provided with an official diagnosis, but that treatment 
providers had indicated that his problems were the result of 
being struck with a blunt object.  He testified that he had 
been sent to Great Lakes Naval Station for a medical board 
but had not been given a copy of the report.  

In December 2003 the RO requested VA outpatient treatment 
records from 1987.

In December 2003, RO requested additional records from the 
National Personnel Records Center (NPRC).  Specifically, the 
RO requested active duty inpatient clinical records for the 
period from September to November 1986, for Camp LeJeune.  
NPRC responded in February 2004 that such records were not 
found.

In a May 2004 letter, the VA Medical Center at University 
Drive indicated via letter that a comprehensive search for 
treatment records on the veteran was made.  No records were 
returned as a result of the search.  

The veteran subsequently submitted duplicates of service 
medical records which had been considered in the initial 
adjudication of his claim.


Analysis

Service connection for headaches and a disability manifested 
by blackouts and seizures was denied by the Board in March 
1993.  Therefore, the laws and regulations governing finality 
and reopening of previously disallowed claims are pertinent 
in the consideration of the current claims on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exceptions to finality apply.  
Hence, the March 1993 decision is final as to the evidence 
then of record.  Id.  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

As discussed above, the evidence submitted since the Board's 
March 1993 denial of the veteran's claim includes his August 
2003 hearing testimony and duplicate copies of the medical 
board report.  The Board concludes that this evidence is 
essentially duplicative of the veteran's previous testimony 
and written statements, which were before the Board in March 
1993.  The Board also notes that subsequent to the veteran's 
request to reopen, the RO sought additional service records 
and VA treatment records, but that such evidence was not 
located.  The evidence submitted in support of the veteran's 
claim to reopen is essentially cumulative of that which 
existed in the record in March 1993, and fails to demonstrate 
that the veteran's claimed disabilities were incurred during 
service or were aggravated thereby.  In sum, this evidence 
does not offer any new, probative information and is merely 
redundant.  Accordingly, the Board concludes that new and 
material evidence has not been presented.

ORDER

As new and material evidence has not been submitted, 
reopening of the claim of entitlement to service connection 
for residuals of a head injury, to include headaches, 
seizures, dizziness, blackouts, and blurred vision is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


